NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             06-NOV-2020
                                             09:01 AM
                                             Dkt. 28 OGMD

                          NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


              MADISON R. WELCH, Petitioner-Appellee, v.
               TRISTAN DAVID RICE, Respondent-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                           PUNA DIVISION
                    (CASE NO. 3DSS-XX-XXXXXXX)


            ORDER GRANTING MOTION FOR DISMISSAL OF APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon consideration of Respondent-Appellant Tristan
David Rice's November 2, 2020 Motion for Dismissal of Appeal, the
papers in support, and the record,
            IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
            DATED:   Honolulu, Hawai#i, November 6, 2020.

                                     /s/ Lisa M. Ginoza
                                     Chief Judge

                                     /s/ Katherine G. Leonard
                                     Associate Judge

                                     /s/ Clyde J. Wadsworth
                                     Associate Judge